          Case 1:15-cv-05273-KMW-SLC Document 451 Filed 09/06/19 Page 1 of 3




                                      WINGATE, KEARNEY & CULLEN, LLP
RICHARD J. CEA                                  ATTORNEYS AND COUNSELLORS                    GEORGE W. WINGATE (1864-1928)
CLAIRE STEINMAN *                                       ESTABLISHED IN 1864                  KEVIN M. KEARNEY (1978-2015)
JOHN M. KURKEMELIS                                  45 MAIN STREET - SUITE 1020              HENRY J. CULLEN (1864-1898)
 ____________                                     BROOKLYN, NEW YORK 11201-1032
                                                     TELEPHONE (718) 852-5900
KRISTIN L. WILLIAMS                                   FACSIMILE (718) 852-8168               LONG ISLAND OFFICE
 _____________                                                                               445 BROAD HOLLOW ROAD
                                                                                             SUITE 400
OF COUNSEL:                                                                                  MELVILLE, NEW YORK 11747
                                                                                             TELEPHONE (631) 694-5500
PETER N. ZOGAS
JENNIFER ARDITI
KREUZA GANOLLI *

       *ALSO ADMITTED IN NEW JERSEY




                                                                               September 5, 2019

   VIA ECF
   United States District Court
   Southern District of New York
   Hon. Laura Taylor Swain
   500 Pearl Street, courtroom 17C
   New York, New York 10007

                                      Re: Elisa W., et al. v. The City of New York, et al.
                                         Index No.:15 CV 5273-LTS-HBP
   Dear Judge Swain,

                   Pursuant to Your Honor’s Order dated August 15, 2019, counsel for both the third-
   parties HeartShare St. Vincent’s Services and Coalition for Hispanic Family Services (“the
   Agencies”) and the Named Plaintiff Children file herein a joint report stating their respective
   positions as to the need for continued sealing of deposition excerpts filed under seal.

                         The Agencies

                  The Agencies maintain the position that they do not consent to their confidential
   testimony being made public. Both are nonparties to this matter, subpoenaed to testify against the
   entity in which they rely upon, and which the families engaged in the system need to feel secure
   in. The disclosure of information which serves to harm or embarrass the Administration for
   Children Services (“ACS”) also harms the Agencies in their direct relationship with same, and
   with the families who are trusting in this relationship.

                  The Second Amended Protective Order (hereinafter, “Order”) states that these
   depositions are confidential information which are only to be accessible by the Authorized Persons
   as outlined. To allow for the information protected under this Order to now be removed from the
   protection originally provided, is to modify the Order, which requires a compelling reason for
     Case 1:15-cv-05273-KMW-SLC Document 451 Filed 09/06/19 Page 2 of 3




doing such. “Once a protective order is issued, a party seeking to modify the protective order must
show its improvidence or some extraordinary circumstance or compelling need.” Fournier v.
Erickson, 242 F. Supp. 2d 318, 342 (S.D.N.Y. 2003); Geller v. Branic Int'l Realty Corp., 212 F.3d
734, 738 (2d Cir. 2000). The instant motion does not rise to a compelling need for these excerpts
to be available publicly in the determination of the instant nondispositive class certification
motion. “Once a protective order is in place, a plaintiff seeking to modify a protective order is
required to show improvidence in the grant of a Fed. R. Civ. P. 26(c) protective order or some
extraordinary circumstance or compelling need. This heightened standard applies only if a party
has reasonably relied on the protective order.” In re September 11 Litig., 262 F.R.D. 274, 275. The
Agencies cooperated with the subpoena to testify because they both fully relied upon the protective
order to keep the testimony provided confidential. Any portion of testimony which is used,
especially where Plaintiffs seek to cause embarrassment and harm, will damage their relationship
with ACS and certainly damage the trust and security the families have in their foster services.
Had the Agencies not been provided this promise of confidentiality, there would have been motion
practice at that time to quash these subpoenas.

                The Second Circuit has distinguished between access to motions and records in
relation to summary judgment and discovery. Documents filed in connection with a motion, such
as a motion for summary judgment, are presumed open under the First Amendment and common
law. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). On the other hand,
documents “such as those passed between the parties in discovery often play no role in the
performance of Article III functions and so the presumption of access to these records is
low.” Bernstein, 814 F.3d at 142 (quoting United States v. Amodeo, 71 F.3d 1044, 1047 (2d Cir.
1995)); see also, e.g., Apple Inc. v. Samsung Elec. Co. Ltd., 727 F.3d 1214, 1222–23 (Fed. Cir.
2013) (holding the district court erred by requiring “compelling reasons” rather than “good cause”
for documents attached to nondispositive motions). “This presumption may be overridden for
“good cause” when a particularized harm such as embarrassment or expense will result from
disclosure, and when the related private interests outweigh the public interests in
access.” Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006); Phillips
ex rel. Estates of Byrd v. General Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002); see Fed. R.
Civ. P., Rule 26(c). The Agencies have stated in their prior letters to the Court, and reiterated
herein, that the testimony provided under the protection of this Court’s Order should remain
confidential in accordance with the protections originally provided to obtain their cooperation and
testimony. It is respectfully requested that based upon all of the foregoing, this Court continue to
provide the confidentiality that the Agencies relied upon, and continue to keep this testimony under
seal.

               Named Plaintiff Children

                Named Plaintiff Children do not oppose the Agencies’ request to keep the
testimony given by their 30(b)(6) witnesses under seal. Nor do they take a position as to whether
(as asserted by the Agencies above) harm and embarrassment for ACS, and any possible resulting
damage to the relationship between ACS, the Agencies and the families receiving services from
the Agencies “warrants protection from public scrutiny”, as described in Your Honor’s Order dated
August 15, 2019.
     Case 1:15-cv-05273-KMW-SLC Document 451 Filed 09/06/19 Page 3 of 3




                In addition, Named Plaintiff Children wish to make two points in response to the
Agencies’ position above. Contrary to what the Agencies’ appear to be suggesting, Named
Plaintiff Children are not seeking to amend the Second Amended Protective Order, but note that it
defines Confidential Information as information pertaining to the privacy of children in foster care
and their families as well as information that jeopardizes the life and safety of all persons. Named
Plaintiff Children do not believe that the testimony the Agencies seek to keep under seal falls
within the definition of Confidential Information. Second, to be clear, Named Plaintiff Children
do not seek to harm or embarrass ACS or any agency with which ACS has contracted. Rather, as
Named Plaintiff Children makes clear in their motions for class certification, they seek to protect
the rights of children who are in ACS custody and care.

                                                  Respectfully,

                                         Kristin L. Williams, Esq.
                                         Attorney for non-party Agencies
                                         Wingate, Kearney & Cullen, LLP

                                          and

                                         Amanda Coleman, Esq
                                         Attorney for Named Plaintiff Children
                                         Cravath, Swaine & Moore LLP
